Citation Nr: 0314910	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  01-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a left hip disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from February 1988 to October 
1988.  

This appeal comes before the Board of Veterans Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), which 
denied a rating in excess of 20 percent for the veteran's 
left hip disability.  

In December 2002, a hearing at the RO was held before the 
undersigned who is a Veterans Law Judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing is 
of record.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to an 
increased rating for the service connected left hip 
disability, currently evaluated as 20 percent disabling, has 
been obtained by the RO.

2. The veteran's left hip disability is manifested by 
complaints of pain with minimal limitation of motion.  No 
more than moderate hip disability is shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left 
hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to an increased rating for service 
connected left hip disability, currently evaluated as 20 
percent disabling.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist her as 
to this issue. See 38 U.S.C.A. § 5103A (West 2002).  In this 
regard there has been notice as to information needed, VA 
examinations have been provided, VA treatment records have 
been provided, and there has been a rating decision and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.

The veteran and her representative through letters and the 
statement of the case have been notified as to evidence and 
information necessary to substantiate the claim.  During the 
Board hearing in December 2002, the veteran reported that her 
only treatment was at VA and VA treatment records are of 
record.  At the hearing the veteran was asked if there was 
any additional information she wished to introduce to which 
she replied in the negative.  The Board hearing, the 
discussions in the rating decision, the statement of the case 
(SOC), and letters sent to the veteran collectively informed 
her of what evidence she must obtain and which evidence VA 
would seek to obtain, as required by section 5103(a), as 
amended by the VCAA, and by § 3.159(b), as amended by 66 Fed. 
Reg. at 45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, it appears that all pertinent evidence has 
been obtained.  Therefore, there is no evidence that there 
are additional records that neither should or could be 
obtained, nor is there evidence that other development is 
necessary.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist her.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).

Facts

The veteran received a VA examination in September 2000.  The 
report of that examination indicates, in relevant part, that 
the veteran reported pain, stiffness, fatigability, and lack 
of endurance.  She denied any heat, redness or weakness.  She 
reported that she did not take any medications and that her 
hip hurt all of the time.  She reported that she used no 
crutches, braces, canes or corrective shoes.  She reported 
that her flare-ups were standing for long periods of time, 
walking, climbing up stairs and sitting on the left side.  
She modified her activities and did not walk much for 
exercise.  She had not been treated for dislocation or 
recurrent subluxation.  She had not missed work.  The 
examination showed left hip flexion with knee straight to 70 
degrees, right hip to 90 degrees, left hip flexion with the 
knee flexed was to 90 degrees and right hip flexion with the 
knee flexed was to 120 degrees, and abduction was to 40 
degrees bilaterally.  Internal rotation was to 30 degrees on 
the left and to 45 degrees on the right.  She also had 
external rotation to 30 degrees on the left and to 40 degrees 
on the right.  She had adduction to 20 degrees on the left 
with pain and to 30 degrees on the right.  The veteran had 
pain with the left hip abduction.  She also had pain and 
tenderness in the anterior iliac crest area and it radiated 
down into the left groin area.  She had no pain with direct 
palpation.  There was no crepitus or swelling.  She walked 
straight and upright without any assistive devices and with 
no limp.  The diagnosis was chronic hip pain with moderate 
impairment and normal x-ray.

Additionally, VA treatment records dating from December 2000 
to February 2002 shows that the veteran was seen with 
complaints of the left hip pain.  A January 2002 EMG of the 
lower extremities showed no definite EMG diagnostic 
abnormality in all muscles and nerves tested.  

On the VA examination in June 2002, the veteran complained of 
pain in the left hip and groin area since service.  She 
reported daily pain in the left hip.  She reported that she 
has been taking some pills and cream that gave her some 
relief.   She reported that she had never ambulated with a 
cane.  She reported that there had been occasional pain, 
weakness, stiffness and fatigability of the left hip.  On 
examination, there was good passive and active range of 
motion of the left hip, there were no episodes of dislocation 
or recurrent subluxation, and there was no objective evidence 
of painful motion, edema, effusion, instability, weakness or 
tenderness of the left hip.  The range of motion of the left 
hip revealed flexion to 120 degrees, extension to 25 degrees, 
adduction to 20 degrees, abduction to 35 degrees, external 
rotation to 50 degrees, internal rotation to 35 degrees with 
minimal functional limitation loss due to pain.  The 
diagnosis was chronic left hip disorder with minimal 
functional limitation loss due to pain.

Furthermore, during the Board hearing in December 2002, the 
veteran reported that she had pain that affected walking and 
standing.  She additionally stated that she worked 
approximately 28 to 32 hours a week and that her work 
consisted of a lot of lifting (approximately 25 to 40 
pounds), standing, and pulling of pallets.  The veteran also 
stated that she had not missed work due to the hip 
disability.  

Law

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability, which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service connected left hip disability is 
considered an unlisted disability in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4; therefore, it is permissible 
to rate under a closely related disease or injury.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  Therefore, the veteran's left hip disability can be 
rated under Diagnostic Code (DC) 5255 for other impairment of 
the hip.  Under this code, a disability evaluation of 20 
percent is warranted when there is malunion of the femur with 
moderate knee or hip disability.  An evaluation of 30 percent 
is assignable when there is malunion of the femur with marked 
knee or hip disability.  An evaluation of 60 percent is 
assignable when there is fracture of the surgical neck of the 
femur with false joint.  An evaluation of 60 percent is also 
assigned when there is a fracture of the shaft or anatomical 
neck of the femur with nonunion, without loose motion, 
weightbearing preserved with aid or brace.  An evaluation of 
80 percent is assignable when there is fracture of the shaft 
or anatomical neck of the femur with nonunion, with loose 
motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2002).

The veteran may also be rated under the Diagnostic Code 5250 
for ankylosis of the hip.  Under this code, ankylosis of the 
hip in a favorable angle in flexion at an angle between 20 
degrees and 40 degrees, and slight adduction or abduction 
warrants a 60 percent evaluation.  Ankylosis of the hip at 
the intermediate level warrants an evaluation of 70 percent.  
Ankylosis of the hip, unfavorable, extremely unfavorable 
ankylosis, the foot not reaching the ground, and crutches 
necessitated, warrants an evaluation of 90 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5250 (2002).

Analysis

The veteran contends that her disability merits a higher 
rating.  She reported that she should have received a higher 
rating based on severe pain, loss of range of motion, low 
back pain and knee pain.  As to the left knee, it is noted 
that service connection for a chronic left knee disorder was 
granted as secondary to the service-connected left hip 
disability, with an evaluation of 10 percent assigned, by a 
rating decision in August 2002.  As to the actual 
manifestations specifically involving the left hip, the 
veteran's left hip disability currently is manifested by 
reports of pain and minimal limitation of motion.  On review 
of the record, the Board finds that the evidence shows no 
more than moderate hip disability.  Therefore, a rating in 
excess of 20 percent under Diagnostic Code 5255 is not 
warranted.  Additionally, there is no evidence of ankylosis 
of the left hip.  Therefore, the evidence establishes that 
the symptoms do not meet the criteria for an increased 
rating.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt. 38 C.F.R. § 3.102.

The provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and functional limitations have been taken into 
consideration.  The veteran's reports of pain have been taken 
into account in the rating assigned.  However, a higher 
rating is not available as there is no showing of functional 
loss equivalent to ankylosis nor is there any showing of more 
than moderate disability of the left hip.


ORDER

Entitlement to a rating in excess of 20 percent for service 
connected left hip disability is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

